Citation Nr: 0913865	
Decision Date: 04/14/09    Archive Date: 04/21/09

DOCKET NO.  07-39 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1951 to March 
1953.  The Veteran died in August 2006.  The appellant is the 
Veteran's surviving spouse. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

In November 2008, the appellant testified during a Travel 
Board hearing before the undersigned Veterans Law Judge in 
Detroit, Michigan.  A transcript of that hearing is of 
record.  The appellant submitted additional written evidence 
at the hearing with a written waiver of RO consideration, 
which was signed by the appellant.


FINDINGS OF FACT

1.  The Veteran's death certificate lists the Veteran's cause 
of death as acute respiratory failure due to acute pulmonary 
embolism, with ischemic heart disease noted as a significant 
condition contributing to death.

2.  At the time of the Veteran's death, service connection 
had not been established for any disability.

3.  The fatal respiratory failure due to acute pulmonary 
embolism, and ischemic heart disease, as well as asbestosis, 
were initially demonstrated years after service, and have not 
been shown by the competent clinical evidence of record, to 
have been etiologically related to the Veteran's military 
service.


CONCLUSION OF LAW

The causes of the Veteran's death, respiratory failure due to 
acute pulmonary embolism, and ischemic heart disease, as well 
as asbestosis, were not incurred in or aggravated by active 
service, and may not be presumed to have been so incurred or 
aggravated.  38 U.S.C.A. 38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1137, 1310 (West 2002 & West Supp. 2008); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.312 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the Court issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

In addition, the Court expanded the VCAA notice requirements 
for a Dependency and Indemnity Compensation (DIC) claim in 
Hupp v. Nicholson, 21 Vet. App. 342 (2007).  In Hupp, the 
Court held that, when adjudicating a claim for DIC, VA must 
perform a different analysis depending upon whether a Veteran 
was service- connected for a disability during his or her 
lifetime.  The Court concluded that, in general, section 
5103(a) notice for a DIC case must include: (1) a statement 
of the conditions, if any, for which a Veteran was service-
connected at the time of his or her death; (2) an explanation 
of the evidence and information required to substantiate a 
DIC claim based on a previously service-connected condition; 
and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not 
yet service-connected.  In addition, the Court found in Hupp 
that the content of the section 5103(a) notice letter will 
depend upon the information provided in the claimant's 
application.  While VA is not required to assess the weight, 
sufficiency, credibility, or probative value of any assertion 
made in the claimant's application for benefits, the Court 
held that the section 5103(a) notice letter should be 
"tailored" and must respond to the particulars of the 
application submitted.  

In this case, an application for burial benefit, which 
indicated that the claimant was claiming that the cause of 
death was due to service, was filed by the W.A.T. Funeral 
home, and authorized by the appellant.  In November 2006, VA 
sent correspondence to the funeral home regarding the 
criteria for entitlement to service connection for the cause 
of the Veteran's death.  The record does not include a copy 
of VCAA correspondence to the appellant; however, the 
November 2007 SOC (issued to the appellant) states that a 
copy was sent to the appellant.  The notice was deficient in 
that it did not include notice that an effective date for the 
award of benefits will be assigned if service connection is 
awarded as required by the court in Dingess/Hartman.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
Federal Circuit stated that all VCAA notice errors are 
presumed prejudicial and require reversal unless the VA can 
show that the error did not affect the essential fairness of 
the adjudication. To do this, the VA must show that the 
purpose of the notice was not frustrated, such as by 
demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3)that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed by 
the court, some other possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include where the claimant has stated that he or she has no 
further evidence to submit, or where the record reflects that 
VA has obtained all relevant evidence.  

The Court has stated that "[n]othing in law or common sense 
supports a conclusion that the Court should put on blinders 
and ignore [the 'extensive administrative appellate process'] 
or a conclusion that a notice error prior to the initial 
decision by the Secretary could not be rendered non-
prejudicial when the full panoply of administrative appellate 
procedures established by Congress accredited representative 
provided to the claimant.  It is well settled that a remand 
is not warranted when no benefit would flow to the 
claimant."  See Vazquez-Flores, supra.

There must be a demonstration that there was no prejudicial 
error.  See Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 
337 (3d Cir. 1974) ("[N]o error can be predicated on 
insufficiency of notice since its purpose had been served."). 
In order for the Court to be persuaded that no prejudice 
resulted from a notice error, "the record must demonstrate 
that, despite the error, the adjudication was nevertheless 
essentially fair." Dunlap v. Nicholson, 21 Vet. App. 112, 118 
(2007).

The Board finds that the appellant has not been prejudiced by 
the VCAA notice error.  The November2007 Statement of the 
Case (SOC), under the heading "Pertinent Laws; Regulations; 
Ratings Schedule Provisions," set forth the relevant criteria 
for establishing service connection for the cause of the 
Veteran's death.  The appellant was thus informed of what was 
needed to achieve service connection.  Moreover, the 
appellant's representative, at the November 2008 Travel Board 
hearing, acknowledged that the appellant was well aware of 
the criteria for service connection for cause of the 
Veteran's death.  (See transcript, pg. 2).  In addition, as 
service connection is being denied, no disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the appellant with regard to 
the lack of notice under Dingess/Hartman.  Finally, as the 
Veteran was not previously service-connected for any 
disability, the failure of VA to provide notice in accordance 
with Hupp is not prejudicial.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).

Duty to assist

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records (STRs), his death 
certificate, newspaper articles, and reports of private 
treatment and examination.  Additionally, the claims file 
contains the appellant's statements in support of her claim, 
to include testimony at a Travel Board hearing.  The Board 
has carefully reviewed such statements and testimony and 
concludes that she has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the appellant's claim.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the appellant in developing the facts 
pertinent to her claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.

Legal criteria

Service connection- in general

Service connection is warranted if it is shown that a Veteran 
has a disability resulting from an injury incurred or a 
disease contracted in active service or for aggravation of a 
pre-existing injury or disease in active military service.  
38 U.S.C.A. §§ 1110, 1131(West 2002); 38 C.F.R. § 3.303 
(2006).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).

Arteriosclerosis will be presumed to have been incurred or 
aggravated in service if manifested to a compensable degree 
within one year after service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is 
rebuttable by probative evidence to the contrary.

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).

In each case where service connection for any disability is 
being sought, due consideration shall be given to the places, 
types, and circumstances of such veteran's service as shown 
by such veteran's service record, the official history of 
each organization in which such veteran served, such 
veteran's medical records, and all pertinent medical and lay 
evidence.  38 U.S.C.A. § 1154(a).

Service Connection-Cause of Death

The death of a Veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  See 38 U.S.C.A. § 1310; 38 
C.F.R. § 3.312(a).  For a service-connected disability to be 
considered the primary cause of death, it must singly, or 
with some other condition, be the immediate or underlying 
cause, or be etiologically related thereto.  38 C.F.R. § 
3.312(b).  In determining whether a service-connected 
disability contributed to death, it must be shown that it 
contributed substantially or materially, that it combined to 
cause death, or that it aided or lent assistance to the 
production of death.  38 C.F.R. § 3.312(c)(1).

Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  Where the service-connected 
condition affects vital organs as distinguished from muscular 
or skeletal functions and is evaluated as 100 percent 
disabling, debilitation may be assumed.  38 C.F.R. § 
3.312(c)(3).

Medical evidence is required to establish a causal connection 
between service or a disability of service origin and the 
Veteran's death.  See Van Slack v. Brown, 5 Vet. App. 499, 
502 (1993).   

Service connection-Asbestos

The Board notes there are no laws or regulations specifically 
dealing with asbestos and service connection.  However, the 
VA Adjudication Procedure Manual, M21-1 MR, and opinions of 
the Court and General Counsel provide guidance in 
adjudicating these claims.

In 1988, VA issued a circular on asbestos-related diseases 
providing guidelines for considering asbestos compensation 
claims.  See Department of Veterans Benefits, Veterans' 
Administration, DVB Circular 21-88-8, Asbestos-Related 
Diseases (May 11, 1988).  The information and instructions 
contained in the DVB Circular since have been included in VA 
Adjudication Procedure Manual, M21-1 MR, part IV, Subpart ii, 
Chapter 2, Section C (December 13, 2005).

In this regard, the M21-1 MR provides the following non-
exclusive list of asbestos-related diseases/abnormalities: 
asbestosis, interstitial pulmonary fibrosis, tumors, 
effusions and fibrosis, pleural plaques, mesotheliomas of 
pleura and peritoneum, lung cancer, bronchial cancer, cancer 
of the larynx, cancer of the pharynx, cancer of the 
urogenital system (except the prostate), and cancers of the 
gastrointestinal tract. See M21-1 MR, part IV, Subpart ii, 
Chapter 2, Section C, 9 (b).

The M21-1 MR also provides the following non-exclusive list 
of occupations that have higher incidents of asbestos 
exposure: mining, milling, work in shipyards, insulation 
work, demolition of old buildings, carpentry and 
construction, manufacture and servicing of friction products 
such as clutch facings and brake linings, and manufacture and 
installation of roofing and flooring materials, asbestos 
cement sheet and pipe products, and military equipment.  See 
M21-1 MR, part IV, Subpart ii, Chapter 2, Section C, 9 (f).

The Board notes that the M21-1 MR provides that a clinical 
diagnosis of asbestosis requires a history of exposure and 
radiographic evidence of parenchymal lung disease.  Symptoms 
and signs include dyspnea on exertion, end-respiratory rales 
over the lower lobes, compensatory emphysema, clubbing of the 
fingers at late stages, and pulmonary function impairment and 
cor pulmonale that can be demonstrated by instrumental 
methods.  See M21-1 MR, part IV, Subpart ii, Chapter 2, 
Section C, 9 (e). 

Analysis

The Board has reviewed all of the evidence in the claims 
file, with an emphasis on the evidence relevant to this 
appeal.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence of record.  
Indeed, the Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  Therefore, the Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to the claim.

The Veteran died in August 2006.  The Certificate of Death 
lists acute respiratory failure due to acute pulmonary 
embolism as the cause of death.  It also notes ischemic heart 
disease as a significant condition contributing to death.  

The appellant is seeking entitlement to service connection 
for the cause of the Veteran's death.  She contends that the 
Veteran's asbestosis, which she avers was diagnosed in 1989, 
was the cause, or a contributing cause, of the Veteran's 
death.

The appellant avers that the Veteran worked in the motor pool 
and ammunition dump in service.  She contends that while 
working in these areas, the Veteran was exposed to asbestos 
in packing, gaskets, brake linings, seals, clutches, pumps, 
generators, insulation, fans, switches, electrical motors, 
values, insulated asbestos panel boards, cable, tape, wire, 
compressors, and circuit breakers.  Moreover, she contends 
that the Veteran lived in a tent while serving in France, 
during which time he was exposed to asbestos from the 
backboard wall of a potbelly stove utilized in the tent.

As noted above, in cases where a Veteran is seeking service 
connection for any disability, due consideration shall be 
given to the places, types, and circumstances of such 
Veteran's service as shown by such Veteran's service record, 
the official history of each organization in which such 
Veteran served, such Veteran's medical records, and all 
pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) 
(West 2002).



The evidence of record indicates that the Veteran's military 
occupation specialty was ordnance.  This occupation is not 
listed in the M21-1MR as an occupation that has a higher 
incident of asbestos exposure.  A June 2003 private 
physician's letter indicates that the Veteran averred he was 
a truck driver in the Army.  

The Veteran's STRs are negative for any complaints or 
treatment of asbestosis or lung disability, or heart disease.  
The March 1953 separation medical examination report 
indicates normal lungs, heart, vascular system and chest upon 
clinical examination.  His blood pressure was 188/82.  The 
earliest clinical evidence of record regarding asbestosis is 
an April 2003 private physician report which reflects that 
the Veteran gave a history of exposure to asbestos.  A June 
2003 private physician's letter indicates that the Veteran 
worked in a shipyard for three months, and worked in a cement 
plant for approximately 50 years prior to, and subsequent to, 
military service.  The record reflects that the Veteran gave 
an occupational history of working in and around asbestos 
throughout his multi-decade employment at the cement plant.  
He further indicated that 75% to 80% of the time, he worked 
under "cloud-like" dust conditions from asbestos at the 
cement plant.  The Veteran noted that he believed some of the 
heaviest exposures occurred in the power house while doing 
repair and maintenance work.  He also stated that he would 
knock off insulation and work inside furnaces and boilers in 
the cement plant.  The record is negative for any statements 
by the Veteran regarding exposure to asbestos while in the 
military.  The examiner opined that the Veteran's diagnosis 
of asbestos was based the Veteran's symptoms, and the 
Veteran's long history of exposure to asbestos and asbestos 
related products.   

Private medical records dated in August 2006 note that a CT 
scan of the chest at that time showed bilateral pulmonary 
embolism.  It was noted that the Veteran had no prior history 
of pulmonary embolism or deep vein thrombosis.  It was noted 
as medical history that the veteran had coronary artery 
disease, had had coronary angioplasty and stent placement 
done in 2002, and had had a myocardial infarction in 2003.  
It was also reported that he had a history of hypertension 
for about four years.

There is no competent medical evidence that the Veteran's 
fatal disabilities, initially clinically demonstrated years 
after service, are etiologically related to service, to 
include any in-service asbestos exposure, or any other 
incident of service.  Moreover, there is no competent 
evidence of record that establishes that the Veteran was 
exposed to asbestos in service.  As noted above, in order to 
warrant service connection, there must be evidence of a 
current disability causally connected to the Veteran's active 
military service.  As there is no such evidence of record, 
service connection is not warranted.

In addition, there is no medical evidence of record that the 
Veteran's asbestos was the cause of his death or a 
contributory factor.  As noted above, the Veteran's death 
certificate lists the cause of death as acute respiratory 
failure due to acute pulmonary embolism.  

Although the Board is sympathetic to the appellant, the fact 
remains that the competent medical evidence of record does 
not link the Veteran's death to his active duty service, to 
include any possible asbestos exposure.  As the preponderance 
of the evidence is against this claim, the benefit-of-the-
doubt rule does not apply, and the claim for service 
connection for the Veteran's cause of death must be denied.  
See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).




ORDER

Entitlement to service connection for the cause of the 
Veteran's death is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


